                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN


AGUSTIN JIMENEZ,
LEOPOLDO JIMENEZ,
GINDER RIVERA LOPEZ,
EVERARDO ESTRADA TORRES and
OMAR ARREGUIN NUNEZ,
on behalf of themselves
and all others similarly situated

                            Plaintiffs,

              v.                                  Case No.

ILLINI PRECAST, LLC and
CRAIG WEGENBACH,

                            Defendants.


                                   COMPLAINT


       Plaintiffs, Agustin Jimenez, Leopoldo Jimenez, Ginder Rivera Lopez,

Everardo Estrada Torres and Omar Arreguin Nunez, on behalf of themselves

and all others similarly situated, allege as follows:

                             NATURE OF THE CASE
1.     This is an action under the Fair Labor Standards Act (''FLSA"), 29 U.S.C. §

       201, et seq., to account for and collect unpaid overtime due the Plaintiffs

       as a result of their improper classification by the Defendants as exempt

       from   overtime    requirements    under    the   FLSA.   The   Defendants

       misclassified the Plaintiffs as either a shift “Supervisor” or a shift

       “Foreman” and paid them a salary, and not hourly wages, despite the

       fact that the Plaintiffs’ primary job duties consist of performing repetitive

       operations with their hands, physical skills and energy, performing




     Case 2:19-cv-01623-JPS Filed 11/05/19 Page 1 of 12 Document 1
      ordinary production work, and working side by side with the employees

      they supervise.

2.    Due to the Defendants’ misclassification of the Plaintiffs, the Defendants

      have failed to properly pay the Plaintiffs for all of the time they required

      them to work, systemically denying the Plaintiffs their earned wages and

      overtime compensation through their company-wide policies and

      practices that violate the FLSA.

3.    Plaintiffs seek to represent other current and former shift Supervisors

      and Foremen employed by the Defendants in this collective action

      alleging that the Defendants misclassify shift Supervisors and Foremen

      and fail to pay overtime wages as required by the FLSA. Plaintiffs seek

      relief from the court in the form of unpaid wages, liquidated damages,

      attorneys' fees, and costs of suit.


                         JURISDICTION AND VENUE

4.    This court has jurisdiction over this matter under 28 U.S.C. § 1331 and 29

      U.S.C. § 2617(a). The Eastern District of Wisconsin is the proper federal

      venue for this action pursuant to 28 U.S.C. § 1391, in that during all times

      material hereto, the Defendants employed the Plaintiffs and engaged in a

      business affecting commerce within the Eastern District of Wisconsin.


                        TRIAL BY JURY IS DEMANDED
5.    The Plaintiffs demand that their claims be tried to a jury of their peers.




                                   2
     Case 2:19-cv-01623-JPS Filed 11/05/19 Page 2 of 12 Document 1
                                   PARTIES

6.     Plaintiff, Agustin Jimenez, is an adult male and currently resides at 343

       Joan Street, Burlington, Wisconsin. Agustin Jimenez was employed by the

       Defendants as a “Loading Supervisor” at its production facility in

       Burlington, Wisconsin.

7.     Agustin Jimenez’s primary job duties consisted of working alongside a

       crew of employees and loading pre-cast concrete pieces onto trailers for

       delivery to job sites as directed exclusively by management. Agustin

       Jimenez’s job duties required him to perform repetitive operations with

       his hands, physical skills and energy. Agustin Jimenez was regularly

       engaged in the performance of ordinary production work, and he

       regularly worked side by side with the employees he was supervising.

8.     Agustin Jimenez duties did not include ensuring the proper loading of the

       Defendants’ motor vehicles so that they would be safely operated.

       Agustin Jimenez had no discretion as to what to load or how much to

       load. Agustin Jimenez did not perform mathematical computations to

       determine whether trucks were overloaded or had the proper load

       distribution.

9.     Agustin Jimenez has worked substantial hours of overtime and has not

       been properly paid for working overtime hours.

10.    Plaintiff, Leopoldo Jimenez, is an adult male and currently resides at 358

       Joan Street, Burlington, Wisconsin. Leopoldo Jimenez is employed by the

       Defendants as a “Production Supervisor” at its production facility in

       Burlington, Wisconsin.



                                    3
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 3 of 12 Document 1
11.    Leopoldo Jimenez’s primary job duties consist of working alongside a

       crew of employees setting up concrete forms, pouring concrete into the

       forms and finishing the poured concrete. Leopoldo Jimenez’s job duties

       require him to perform repetitive operations with his hands, physical

       skills and energy. Leopoldo Jimenez is regularly engaged in the

       performance of ordinary production work, and he regularly works side by

       side with the employees he is supervising.

12.    Leopoldo Jimenez has worked substantial hours of overtime and has not

       been properly paid for working overtime hours.

13.    Plaintiff, Ginder Rivera Lopez, is an adult male and currently resides at

       143 South Pine Street, Apt. 2, Burlington, Wisconsin. Ginder Rivera Lopez

       is employed by the Defendants as a “Production Foreman” at its

       production facility in Burlington, Wisconsin.

14.    Ginder Rivera Lopez’s primary job duties consist of working alongside a

       crew of employees setting up concrete forms, pouring concrete into the

       forms and finishing the poured concrete. Ginder Rivera Lopez’s job duties

       require him to perform repetitive operations with his hands, physical

       skills and energy. Ginder Rivera Lopez is regularly engaged in the

       performance of ordinary production work, and he regularly works side by

       side with the employees he is supervising.

15.    Ginder Rivera Lopez has worked substantial hours of overtime and has

       not been properly paid for working overtime hours.




                                    4
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 4 of 12 Document 1
16.    Plaintiff, Everardo Estrada Torres, is an adult male and currently resides

       at 7915 17th Street, Kenosha, Wisconsin. Everardo Estrada Torres is

       employed by the Defendants as a “Patching Foreman” at its production

       facility in Burlington, Wisconsin.

17.    Everardo Estrada Torres’ primary job duties consist of working alongside

       a crew of employees inspecting, grinding, patching and repairing precast

       concrete pieces following their removal from their forms. Everardo

       Estrada Torres’ job duties require him to perform repetitive operations

       with his hands, physical skills and energy. Everardo Estrada Torres is

       regularly engaged in the performance of ordinary production work, and

       he regularly works side by side with the employees he is supervising.

18.    Everardo Estrada Torres has worked substantial hours of overtime and

       has not been properly paid for working overtime hours.

19.    Plaintiff, Omar Arreguin Nunez, is an adult male and currently resides at

       2414 Pioneer Drive, Beloit, Wisconsin. Omar Arreguin Nunez is employed

       by the Defendants as a “Loading Foreman” at its production facility in

       Burlington, Wisconsin.

20.    Omar Arreguin Nunez’s primary job duties consist of working alongside a

       crew of employees loading pre-cast concrete pieces onto trailers for

       delivery to job sites, moving forms around the production facility, and

       operating loaders and cranes.

21.    Omar Arreguin Nunez’s duties do not include ensuring the proper

       loading of the Defendants’ motor vehicles so that they will be safely

       operated. Omar Arreguin Nunez has no discretion as to what to load or

       how much to load. Omar Arreguin Nunez does not perform mathematical


                                    5
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 5 of 12 Document 1
       computations to determine whether trucks are overloaded or have the

       proper load distribution.

22.    Omar Arreguin Nunez’s job duties require him to perform repetitive

       operations with his hands, physical skills and energy. Omar Arreguin

       Nunez is regularly engaged in the performance of ordinary production

       work, and he regularly works side by side with the employees he is

       supervising.

23.    Omar Arreguin Nunez has worked substantial hours of overtime and has

       not been properly paid for working overtime hours.

24.    At all times material hereto, the Plaintiffs are current or former employees

       of the Defendants as that term is defined pursuant to 29 U.S.C. § 201.

25.    Defendant, Illini Precast, LLC, (“Illini Precast”) is registered with the

       Wisconsin Department of Financial Institutions as a Foreign limited

       liability corporation with its principal office at 2255 Enterprises Drive,

       #5501, Westchester, Illinois. Illini Precast, LLC operates four production

       facilities located in Burlington, Wisconsin, Marseilles, Illinois, Romeoville,

       Illinois and Speed, Indiana.

26.    Illini Precast does business in the State of Wisconsin as “KW Precast” and

       has a manufacturing facility located at 472 West Market, Burlington,

       Wisconsin. At all times relevant hereto, Illini Precast was an employer

       engaged in an industry affecting commerce, and has been a covered entity

       under the FLSA pursuant to 29 U.S.C. §§ 201, et seq.

27.    Defendant, Craig Wegenbach, is the Chief Executive Officer, co-owner,

       and operator of Illini Precast. Among other things, Defendant Wegenbach

       has the authority to hire and fire employees, the authority to direct and


                                    6
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 6 of 12 Document 1
       supervise the work of employees, the authority to sign on the company’s

       checking accounts, including payroll accounts, and has the authority to

       participate in decisions regarding employee compensation and capital

       expenditures. Defendant Wegenbach is the Plaintiffs’ “employer” as that

       term is defined by the FLSA, 29 U.S.C. 203(d).

                           FACTUAL ALLEGATIONS

28.    Plaintiffs, on behalf of themselves and all others similarly situated, re-

       allege the allegations set forth above.

29.    Illini Precast, LLC manufactures precast concrete component pieces, which

       are poured, smoothed, textured and dried at their business location and

       transported to construction sites for use in the building of bridges, parking

       structures, and buildings. The precast component pieces are enormous

       and can range from 12-by-60 feet to up to 120 feet long.

30.    Illini Precast employs approximately 150 people at the production facility

       located in Burlington Wisconsin, and numerous employees at its three

       other production facilities in Illinois and Indiana.

31.    Illini Precast employs working “Supervisors” and “Foremen” assigned to

       specific work shifts to help set-up, pour, smooth, repair and load these

       large precast concrete pieces for shipment to customers. The Plaintiffs, and

       other similarly situated individuals, were/are employed by the

       Defendants as working shift “Supervisors” and “Foremen” for particular

       work shifts at the Burlington, Wisconsin production facility.

32.    Plaintiff Leonardo Jimenez has been required by the Defendants to travel

       from his home in Burlington, Wisconsin to work at the Defendants’

       production facility located in Romeoville, Illinois. While working at the


                                    7
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 7 of 12 Document 1
       Defendants’ Romeoville, Illinois production facility, Leonardo Jimenez

       performed welding work assembling concrete forms, which is non-exempt

       work under the FLSA. Leonardo Jimenez worked substantial hours of

       overtime at the Defendants’ Romeoville, Illinois production facility and

       has not been properly paid for working overtime hours.

33.    The Defendants misclassified the Plaintiffs as exempt from overtime pay

       under the FLSA because the Plaintiffs’ job duties require them to perform

       repetitive operations with their hands, physical skills and energy. The

       Plaintiffs are regularly engaged in the performance of ordinary production

       work, and regularly work side by side with the employees they supervise.

34.    The Plaintiffs regularly work long work shifts in excess of eight hours per

       day based on assignments, and regularly work more that 40 hours per

       week, including working on Saturdays.

35.    The Defendants fail to document the hours worked by the Plaintiffs and

       do not pay the Plaintiffs and other shift Supervisors and Foreman time

       and half for any hours worked over 40 hours per week. The Defendants’

       nonpayment of overtime wages violates the FLSA and the Plaintiffs are

       entitled to back wages as a result of the Defendants’ conduct.

36.    The Defendants do not permit its shift Supervisors and Foremen to take

       longer than one-half hour for a meal breaks during their shifts and

       requires shift Supervisors and Foreman to complete all assignments before

       being allowed to leave work for the day.

37.    Plaintiffs are informed and believe that the Defendants maintain a policy

       and practice of misclassifying some or all of its working shift Supervisors




                                    8
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 8 of 12 Document 1
       and Foremen at all of its production facilities as exempt under the FLSA

       and does not pay them earned overtime wages.

38.    Plaintiffs bring this action as an “opt-in” collective action pursuant to 29

       U.S.C. §216(b) on behalf of themselves and a proposed collection of

       similarly situated employees defined as: All current and former shift

       Supervisors and Foremen employed by Illini Precast at all production

       facilities within the last three years.

39.    Plaintiffs, individually, and on behalf of other similarly situated

       employees defined above, seek relief on a collective basis challenging the

       Defendants’ policy and practice of misclassifying shift Supervisors and

       Foreman as exempt from the FLSA’s overtime requirements and failing to

       properly pay Supervisors and Foreman for all hours worked, including

       overtime compensation.

40.    The number and identity of other similarly situated persons yet to opt-in

       and consent to be party plaintiffs may be determined from the records of

       Illini Precast and potential opt-ins may be easily and quickly notified of

       the pendency of this action.

41.    Plaintiffs’ signed Consent Forms to join this action are attached as

       Exhibit 1.

           VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

42.    Plaintiffs, on behalf of themselves and all others similarly situated, re-

       alleges the allegations set forth above.

43.    At all times material herein, Plaintiffs and similarly situated employees

       have been entitled to the rights, protections, and benefits provided under

       the FLSA, 29 U.S.C. §§201, et seq.


                                    9
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 9 of 12 Document 1
44.    The FLSA regulates, among other things, the payment of overtime pay by

       employers engaged in the production of goods for commerce, or

       employed in an enterprise engaged in commerce or in the production of

       goods for commerce. The Defendants are subject to the requirements of

       the FLSA because collectively they are an enterprise engaged in interstate

       commerce and their employees are engaged in commerce.

45.    Plaintiffs and all similarly situated employees are victims of the

       Defendants’ uniform and company-wide policies and practices that violate

       the FLSA. The Defendants have violated the FLSA by, among other things,

       misclassifying shift Supervisors and Foremen as exempt from overtime

       pay and requiring them to work more than 40 hours per week without

       compensating them for overtime at one-and-one half times the employees’

       regular rates of pay. These policies and practices are in violation of the

       FLSA and have been applied to shift Supervisors and Foremen employed

       by the Defendants.

46.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain

       categories of employees from the FLSA’s overtime pay obligations. None

       of the FLSA exemptions apply to Plaintiffs and similarly situated shift

       Supervisors and Foremen.

47.    Plaintiffs and all similarly situated employees are entitled to damages

       equal to the unpaid overtime pay within the three years preceding the

       filing of this Complaint, plus periods of equitable tolling, because the

       Defendants acted willfully and knew or showed reckless disregard for

       whether this conduct was prohibited by the FLSA.




                                     10
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 10 of 12 Document 1
48.    The Defendants have acted neither in good faith nor with reasonable

       grounds to believe that their actions and omissions were not a violation of

       the FLSA, and as a result thereof, Plaintiffs and other similarly situated

       employees are entitled to recover an award of liquidated damages in an

       amount equal to the amount of unpaid wages in this action, and/or

       prejudgment interest at the applicable legal rates. 29 U.S.C. §216(b).

49.    As a result of the aforesaid violations of the FLSA’s provisions,

       compensation has been unlawfully withheld by the Defendants from

       Plaintiffs and all similarly situated employees. Accordingly, the

       Defendants are liable, jointly and severally, for all unpaid wages, together

       with an additional equal amount as liquidated damages, pre- and post-

       judgment interest, reasonable attorneys fees, and costs of this action. 29

       U.S.C. §216(b).


                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of a proposed

collection of all other similarly situated, prays for relief as follows:

       A.     An order certifying that this action may be maintained as a

              collective action pursuant to 29 U.S.C. § 216(b) and that prompt

              notice of this action be issued to potential members of the opt-in

              FLSA collection, apprising them of the pendency of this action, and

              permitting them to “opt-in” and assert timely FLSA claims;

       B.     Judgment declaring that the actions of the Defendants described

              herein have violated the Plaintiffs’ FLSA rights under 29 U.S.C. §§

              201, et seq.;



                                     11
      Case 2:19-cv-01623-JPS Filed 11/05/19 Page 11 of 12 Document 1
      C.     Judgment against Defendants, jointly and severally, awarding

             damages     for   all    wages,     employment   benefits   and   other

             compensation lost by reason of the violation;

       D.    Judgment against the Defendants, jointly and severally, awarding

             Plaintiffs costs, disbursements, prejudgment interest, and actual

             attorney’s fees incurred in prosecuting this claim, together with

             interest on said attorney’s fees;

      E.     Liquidated damages;

      F.     Pre- and post-judgment interest;

      G.     Injunctive and declaratory relief to prohibit the unlawful acts,

             policies, and practices alleged herein, and

      H.     Any other relief this Court deems necessary and just.



Dated this 5th day of October 2019.

                                          s/ Robert M. Mihelich
                                          Robert M. Mihelich
                                          State Bar No. 1022106
                                          Attorney for Plaintiffs
                                          LAW OFFICES OF ROBERT M. MIHELICH
                                          2665 S. Moorland Road, Ste. 200
                                          New Berlin, WI 53151
                                          Phone: (262) 789-9300
                                          Email: attyrmm@bizwi.rr.com




                                    12
     Case 2:19-cv-01623-JPS Filed 11/05/19 Page 12 of 12 Document 1
